MEMORANDUM3
Wilson R. Lucero appeals pro se the district court’s judgment in his action against the Postmaster General alleging discrimination and due process violations. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court properly dismissed Lucero’s claims for failure to accommodate under the Rehabilitation Act and wrongful termination on the basis of disability because Lucero did not file his EEO complaint within the requisite period. See Leorna v. U.S. Dep’t of State, 105 F.3d 548, 550 (9th Cir.1997).
We affirm on different grounds the summary judgment on Lucero’s due process claim that he was entitled to procedural rights before he was terminated. See Franklin v. Terr, 201 F.3d 1098, 1100 n. 2 (9th Cir.2000). A review of the record reveals that Lucero failed to present the claim to the Merit Systems Protection Board, and thus, he is precluded from raising the claim in federal court. See Hays v. Postmaster Gen., 868 F.2d 328, 330 (9th Cir.1989).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.